Citation Nr: 0535070	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-02 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The appeal was most recently before the 
Board in February 2004, but was remanded for additional 
development of the record.  The RO completed the requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has right upper extremity radiculopathy as a 
direct result of his service-connected cervical spine 
disability.

3.  The veteran has limitation of motion in his cervical 
spine due to pain associated with degenerative disc disease; 
he maintains 45 degrees of flexion, 30 degrees of flexion, 
and 45 degrees of rotation bilaterally.




CONCLUSIONS OF LAW

1.  Right upper extremity radiculopathy, claimed as a right 
shoulder disability, is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(west 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Criteria for a rating higher than 20 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010 and 5290 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2002 and April 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was rendered in 
November 1998, long before the VCAA was enacted.  As such, 
notice prior to that decision was not possible.  The Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating actions upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer in April 2003 and before the Board in 
October 2003.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran asserts that he has a right shoulder disability 
due to injuries sustained during service.  He was a boxer 
while serving and sustained a number of injuries.  Upon 
discharge examination in 1966, the veteran was not found to 
have a right shoulder disability.


The veteran has severe neck pain due to degenerative disc 
disease of the cervical spine.  His medical records clearly 
show that he has complained of right arm numbness and pain in 
conjunction with complaints of neck pain.  The veteran is 
diagnosed as having right upper extremity radiculopathy.  He 
has not been found to have a separate disability due to 
injury sustained to the shoulder itself.

The veteran's private neurologist reported in July 1998 that 
it could be assumed that if the pain the veteran experienced 
at that time was the exact same as experienced during 
service, it could be due to a similar problem.  In August 
2000, that same neurologist stated that without review of the 
veteran's medical records, he could not link current neck 
pain and right arm pain in the C7 distribution to a thirty 
year-old injury.

Upon VA examination in August 2002, the examiner reviewed the 
veteran's claims folder, examined the veteran and opined that 
the veteran had right upper extremity radiculopathy at least 
as likely as not to be due to his cervical disease.  After VA 
examination and review of the claims folder in April 2005, 
another VA physician opined that the veteran had right upper 
extremity symptoms due to cervical radiculopathy associated 
with degenerative disc disease.  This examiner also stated 
that the veteran did not have a primary condition of the 
right shoulder. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The medical evidence of record clearly shows that the 
veteran's right upper extremity radiculopathy is proximately 
due to or the result of his service-connected cervical spine 
disability.  Because there are also medical findings that the 
veteran does not have a primary right shoulder disability, 
his request for service-connection benefits have continued to 
be denied by the RO.  The Board finds that this is a matter 
of semantics rather than a reason to deny the veteran's 
claim.  The veteran needs to be advised, however, that a 
grant of service-connection for the right shoulder disability 
does not in and of itself guarantee that additional 
compensation will be awarded.  As noted in rating decisions 
addressing the veteran's cervical spine disability, the 
veteran's complaints of right arm numbness and weakness have 
been taken into account when assigning the proper rating.  
Nonetheless, the medical evidence, and particularly the 
opinions of the two VA examiners, shows that the veteran has 
a right upper extremity disability as a direct result of a 
service-connected disability.  Thus, even though it can be 
said that the right upper extremity disability is part and 
parcel of the cervical spine disability, the Board grants 
service connection in an effort to afford this veteran every 
benefit of the doubt.

Increased Rating

The veteran asserts that his cervical spine disability is 
more severe than rated.  He credibly testified before the 
Board that he is retired due to a low back disability and 
that his activities are only limited due to his neck 
disability by his attempts to be careful and protect his 
neck.  The veteran stated that he did not experience muscle 
spasm, that he participated in physical therapy following a 
January 2003 C6-C7 discectomy, and that his symptoms had 
returned following the surgical intervention.

Treatment records dated prior to the veteran's neck surgery 
show that he complained of pain in the base of the neck and 
into his shoulders.  Upon evaluation in January 2003, just 
prior to surgery, he had good strength, normal reflexes, and 
normal sensation.  His surgeon noted that magnetic resonance 
imagining showed clear disc degeneration with nerve root 
compression at C6-C7.  As such, surgical intervention was 
recommended.  The veteran underwent C6-C7 discectomy shortly 
thereafter and began physical therapy.  He initially had some 
symptom relief, but the pain and numbness gradually returned.

Upon VA examination in August 2002, the veteran complained of 
constant pain in the posterior neck, right shoulder, and down 
his right arm to his fingers.  There was no spasm or 
tenderness to palpation.  The veteran had lateral bending in 
the cervical spine from 0 to 30 degrees, extension from 0 to 
55 degrees, and flexion from 0 to 45 degrees; he had 
complaints of pain with motion.  The examiner diagnosed 
degenerative disc disease of the cervical spine and right 
upper extremity radiculopathy.

The veteran underwent another VA examination in April 2005, 
and complained of pain in the base of his neck and 
occasionally along the top of his shoulders to mid-upper 
back; he complained of occasional numbness in the right hand 
without any loss of strength.  The veteran related that he 
took over-the-counter medication for pain, did not require 
treatment on a regular basis, and did not experience 
incapacitating episodes.  The examiner noted that the 
veteran's cervical spine disability did not interfere with 
activities of daily living or occupation.  Upon examination, 
the veteran's posture was normal and there were no muscle 
spasms, ankylosis or tenderness.  The veteran maintained 
flexion to 45 degrees, extension to 30 degrees, and bilateral 
rotation to 45 degrees; he complained of pain on the 
extremes, but there was no objective pain behavior.  This 
examiner also diagnosed degenerative disc disease of the 
cervical spine and right upper extremity radiculopathy.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

At the time the veteran filed this claim, Diagnostic Code 
5290, found at 38 C.F.R. § 4.71a, allowed for the assignment 
of a 10 percent rating when there was evidence of slight 
limitation of motion in the cervical spine, a 20 percent 
rating when there was moderate limitation of motion, and a 30 
percent rating when there was evidence of severe limitation 
of motion in the cervical spine.  When using limitation of 
motion diagnostic codes, 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. § 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's cervical 
spine disability was rated as 20 percent disabling based on 
limitation of motion with complaints of pain and 
radiculopathy into the right arm.

Also at the time the veteran filed this claim, Diagnostic 
Code 5293, called for the assignment of a 60 percent 
disability evaluation when there was evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  A 40 percent 
evaluation was for assignment when the evidence showed severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; a 20 percent evaluation was to be 
assigned when there was evidence of moderate, recurrent 
attacks; and, a 10 percent evaluation was for assignment for 
mild symptoms.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome was amended.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a were amended, including criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  The amendment changes the diagnostic code numbers 
used for all spine disabilities and institutes the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of Diagnostic Code 5293 (Intervertebral 
Disc Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding


severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

After considering the evidence as outlined above in 
conjunction with both the old and the new rating criteria, 
the Board finds that the rating criteria in place at the time 
the veteran submitted his claim is more beneficial to the 
veteran than either the criteria updated in 2002 or 2003.  
Specifically, the medical evidence clearly shows that the 
veteran maintains 45 degrees of flexion, 30 degrees of 
flexion, and 45 degrees of rotation bilaterally 
notwithstanding his complaints of pain and that he does not 
experience incapacitating episodes.  As such, under the 
current rating criteria, the veteran would not even be 
entitled to the 20 percent rating assigned.  Accordingly, the 
Board has considered all evidence under the rating criteria 
of the former Diagnostic Codes 5290 and 5293.  

The Board also points out that the veteran's disability was 
considered under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
which directs that traumatic arthritis such as the veteran's 
be evaluated as degenerative arthritis under Diagnostic Code 
5003.  Specifically, arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evidence, both medical and the credible testimony of the 
veteran, shows that he has limitation of motion in his 
cervical spine that is compensable under the former rating 
criteria.  As such, he does not require assignment of a 10 
percent rating under Diagnostic Code 5010.  

Given the evidence as outlined above, the Board finds that 
the assignment of a 20 percent rating for the veteran's 
limited cervical spine motion is most generous as the motion 
remaining in the cervical spine is close to normal when 
compared to Plate V found at 38 C.F.R. § 4.71a with the 
general formula for rating disease and injuries of the spine.  
When considering the veteran's complaints of pain with the 
limitation of motion, the Board finds that the assignment of 
a 20 percent rating for moderate limitation is the highest 
rating possible.  Consequently, the Board finds that a higher 
evaluation may not be assigned because a finding of severe 
limitation of motion is not supported in the medical 
evidence.  

As pointed out above, it appears that the assignment of a 20 
percent rating is based in part on the veteran's complaints 
of radiculopathy into his right arm because he does maintain 
a good deal of motion in his cervical spine.  Thus, when 
reviewing the rating criteria of Diagnostic Code 5293, the 
Board finds that, alternatively, the assignment of a 20 
percent rating for moderate, recurring attacks is generous.  
Absent evidence of neurological findings appropriate to the 
site of the diseased disc, a higher rating under Diagnostic 
Code 5293 cannot be assigned because the medical evidence 
does not support the finding of severe, recurring attacks.  
Nonetheless, the Board finds that the 20 percent evaluation 
currently assigned appropriately reflects the disability 
experienced by the veteran and a higher rating is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected cervical spine disability 
and he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his spine disability and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  
Consequently, the Board finds that the 20 percent evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.


ORDER

Service connection for right upper extremity radiculopathy, 
claimed as a right shoulder disability, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A rating higher than 20 percent for degenerative disc disease 
of the cervical spine is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


